t c memo united_states tax_court patricia louise hyde petitioner v commissioner of internal revenue respondent docket no filed date patricia louise hyde pro_se dessa j baker-inman for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a federal_income_tax deficiency of dollar_figure and a section accuracy-related_penalty of dollar_figure with respect to petitioner’s taxable_year and 1all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure reflected those determinations in a notice_of_deficiency dated date petitioner timely petitioned this court to contest respondent’s determinations the issues for decision2 are as follows whether petitioner received nonemployee compensation of dollar_figure that she did not report on her income_tax return and whether petitioner is liable for the sec_6662 penalty for in her petition petitioner alleged that she rescinded her return before respondent mailed the notice_of_deficiency to her she also raised a plethora of other issues that we will not address in this opinion because they are frivolous see 114_tc_136 quoting 737_f2d_1417 5th cir findings_of_fact a few of the relevant facts have been stipulated we incorporate the stipulation of facts into our findings by this reference when the petition was filed petitioner resided in arkansas 2the notice_of_deficiency adjusted schedule a itemized_deductions and the lifetime_learning_credit imposed self- employment_tax on the nonemployee compensation and allowed a deduction for one-half of the self-employment_tax these are either computational adjustments or matters that were not challenged by petitioner and thus need not be decided herein petitioner timely filed a form_1040 u s individual_income_tax_return for on that return she reported wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure a taxable refund of dollar_figure and a dollar_figure capital_loss petitioner did not report any self-employment_income by cp2000 notice dated date respondent notified petitioner that she did not include on her return dollar_figure of nonemployee compensation reported by a third-party payor ally apparel resources l l c ally apparel on a form 1099-misc miscellaneous income in the cp2000 notice respondent proposed changes to petitioner’s return that included increasing petitioner’s income by dollar_figure reducing her schedule a deductions and a lifetime_learning_credit to reflect the additional income imposing self-employment_tax on the additional income and allowing a deduction for one-half of the self- employment_tax the notice notified petitioner that the resulting tax increase was dollar_figure and proposed the imposition of a penalty under sec_6662 petitioner responded to the cp2000 notice dated date through a mailing that respondent received on date in that mailing petitioner stated that she did not agree with some of the changes and she included a schedule c profit or loss from business for and other documents explaining her disagreement on the schedule c petitioner reported gross_receipts of dollar_figure expenses of dollar_figure including dollar_figure for the business use of her home and a net profit of dollar_figure petitioner calculated that she owed additional tax for of dollar_figure which included self-employment_tax of dollar_figure and she enclosed a check for dollar_figure by cp2000 notice dated date respondent notified petitioner that he agreed with her position the date notice reflected a revised tax increase of dollar_figure a sec_6662 penalty of dollar_figure and interest of dollar_figure for a total proposed liability after application of the earlier dollar_figure payment of dollar_figure petitioner responded to the date notice in a mailing that respondent received on date in that mailing petitioner stated that she had not had time to properly review all records and documents and that she did not know whether she agreed or disagreed with the tax_liability reflected in the notice however she enclosed a check for dollar_figure to avoid additional penalties and interest she stated that once a review is completed we will file a proper amended_return in a letter dated date respondent responded to petitioner’s mailing respondent stated in the date letter in pertinent part as follows you do not need to file an amended_return if you will send us the correct information on schedule c and schedule se we will make all necessary changes for you and send a corrected notice to you we need your signature on the consent to tax increase at the end of this letter to complete our action on your tax account please sign the consent and send it to us if you don’t agree with our proposed changes please write to us and tell us why on date petitioner sent a response that asked respondent to provide the law that shows petitioner is liable for any_tax and an explanation of how the tax is to be lawfully calculated respondent sent another cp2000 notice to petitioner the notice was dated date and showed a balance due of zero in a mailing sent on date petitioner notified respondent that she was rescinding her return and was demanding a refund of dollar_figure additional correspondence between petitioner and respondent followed on date respondent mailed to petitioner a notice_of_deficiency for in which respondent determined that petitioner had failed to report nonemployee compensation of dollar_figure that petitioner was entitled to dollar_figure of business_expense deductions and that petitioner was liable for a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure 3the dollar_figure tax_refund claimed presumably included the payments of dollar_figure and dollar_figure and the tax of dollar_figure reported on petitioner’s original return there is a dollar_figure difference that the record does not explain petitioner timely petitioned this court to contest respondent’s determination a trial was held we ordered posttrial briefing and both parties submitted briefs in accordance with our order thereafter by order dated date we directed the parties to submit supplemental briefs addressing whether this court has jurisdiction over this case because before the notice_of_deficiency was mailed petitioner had sent remittances sufficient to fully pay the dollar_figure deficiency determined therein in response to the order both parties filed supplemental briefs in his supplemental brief respondent acknowledged that petitioner remitted dollar_figure and dollar_figure before he mailed to petitioner the notice_of_deficiency dated date respondent contends however that while he posted the remittances to petitioner’s income_tax account he did not assess these amounts respondent requests the following finding the petitioner’s first remittance of dollar_figure did not fully pay the deficiency respondent proposed for taxable_year the petitioner’s second remittance of dollar_figure was a deposit under sec_6603 and not a payment of tax and therefore the court has jurisdiction in this case in petitioner’s supplemental brief she agrees that she made the remittances in before respondent mailed the notice_of_deficiency dated date she objects to the above-quoted requested finding of fact and citing 516_us_235 she contends that we have jurisdiction under sec_6512 to determine and refund the overpayment she contends she made petitioner does not dispute respondent’s requested findings_of_fact that respondent did not treat the remittances as payments of tax and that respondent did not assess the amounts of the remittances as deficiencies we so find i jurisdiction opinion the tax_court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by statute sec_7442 320_us_418 this court is authorized to redetermine the amount of a deficiency for a taxable_period as to which the commissioner issued a notice_of_deficiency and the taxpayer timely petitioned the court for review see sec_6212 sec_6213 and sec_6214 this court also has jurisdiction to determine the amount of any overpayment a taxpayer made for a year that is properly before the court on a petition to redetermine a deficiency sec_6512 if the court determines that there is an overpayment and further determines the amount of the overpayment that is refundable in accordance with sec_6512 the overpayment amount thus determined shall when the decision of the tax_court has become final be credited or refunded to the taxpayer sec_6512 sec_6211 defines an income_tax deficiency as the amount by which the tax imposed under the income_tax provisions of the code exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon her return plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates made in the notice_of_deficiency dated date respondent determined that petitioner was liable for a dollar_figure deficiency and a sec_6662 penalty of dollar_figure however petitioner mailed to respondent remittances of dollar_figure and dollar_figure in which respondent received and posted to petitioner’s account but did not treat as payments or assess as deficiencies before the notice_of_deficiency was mailed to petitioner our jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition 93_tc_22 ordinarily we will not look behind the notice_of_deficiency to examine the circumstances surrounding the determination see 92_tc_661 instead we conduct a proceeding de novo and redetermine a taxpayer’s tax_liability on the basis of the evidence presented during the deficiency proceeding not on whatever record was developed at the administrative level before the notice_of_deficiency was issued see 62_tc_324 it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction 52_tc_787 respondent treated petitioner’s remittances as deposits and not payments respondent did not assess additional tax equal to the amounts of the remittances as a deficiency before issuing the notice_of_deficiency petitioner does not dispute these facts respondent determined a deficiency of dollar_figure for and we have jurisdiction ii burden_of_proof and burden of production the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer ordinarily bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof on any such issue shifts to the commissioner but only if the taxpayer has complied with the requirements of sec_7491 sec_7491 and petitioner does not contend that sec_7491 applies nor has she established that the requirements of sec_7491 have been met consequently petitioner bears the burden_of_proof as to any disputed factual issue see rule a under sec_6201 if a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return filed by a third party and the taxpayer meets certain other requirements the commissioner bears the burden of producing reasonable and probative information in addition to the information_return concerning the deficiency attributable to the income item at trial petitioner disputed that she received any income from ally apparel the entity that issued the form 1099-misc reporting the income at issue petitioner admitted however that she received dollar_figure the amount shown on the form 1099-misc during from an entity she identified at trial as texport in addition petitioner submitted a schedule c for to respondent in response to the cp2000 notice dated date in which she admitted receiving the funds although the record does not clarify why ally apparel issued the form misc nor disclose the relationship of ally apparel to texport the unclarified corporate relationship does not change the fact that petitioner has admitted receiving dollar_figure of nonemployee income which she was obligated to report on her return but did not we conclude that petitioner’s attempt to dispute the accuracy of the form 1099-misc under these circumstances is not reasonable and that the burden of production with respect to the income does not shift to respondent under sec_6201 iii unreported nonemployee compensation sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee or as a self- employed person or independent_contractor see sec_61 petitioner admitted that she provided services to texport during for which she was paid dollar_figure because this compensation must be included in petitioner’s income for under sec_61 we sustain respondent’s determination iv petitioner’s attempt to rescind return petitioner’s position that she is not liable for any federal_income_tax for and that she is entitled to a refund focused on her misguided attempt in to avoid liability for federal_income_tax by rescinding her return petitioner never fully explained her position but appears to believe that rescinding her return thereby imposes on respondent the obligation to prove that she is liable for tax neither the internal_revenue_code nor the regulations promulgated thereunder which are the sources of a taxpayer’s obligation to file an annual income_tax return contain any provision permitting a taxpayer to rescind a filed income_tax return moreover petitioner failed to prove that she overpaid her tax_liability and that she was entitled to a refund we reject petitioner’s argument as meritless v sec_6662 penalty sec_6662 and b authorizes the imposition of a percent penalty on the portion of an underpayment that is attributable among other things to a substantial_understatement_of_income_tax or to negligence or disregard of rules or regulations respondent alleges that petitioner is liable for the sec_6662 penalty because the underpayment was attributable to either a substantial_understatement_of_income_tax or to negligence a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the amount required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 the amount of the understatement is reduced by that portion of the understatement 4see eg secs sec_1_6012-1 income_tax regs sec_301_6012-1 proced admin regs that is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or any item if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 the term negligence as used in sec_6662 refers to any failure on the part of the taxpayer to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id a taxpayer may avoid liability for the sec_6662 penalty imposed because of the taxpayer’s negligence or substantial_understatement_of_income_tax if the taxpayer demonstrates that the taxpayer had reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor in determining reasonable_cause and good_faith is the extent of the taxpayer’s effort to assess his or her proper tax_liability id a taxpayer may establish reasonable_cause and good_faith within the meaning of sec_6664 if the taxpayer demonstrates that he or she reasonably relied in good_faith on the informed advice of an independent professional adviser as to the proper tax treatment of an item id the taxpayer must show that the adviser was a competent and qualified professional who had sufficient expertise to justify the taxpayer’s reliance on him the taxpayer provided all necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment in deciding on the proper tax treatment of the item see 115_tc_43 affd 299_f3d_221 3d cir under sec_7491 the commissioner has the initial burden of production with respect to any penalty addition_to_tax or additional_amount and must introduce evidence that it is appropriate to impose the sec_6662 penalty on the taxpayer to satisfy that burden of production once the commissioner has satisfied his initial burden of production the taxpayer must then come forward with evidence sufficient to persuade us that the commissioner’s determination is incorrect 116_tc_438 the taxpayer bears the burden of proving that he or she is not liable for the sec_6662 penalty the commissioner need not produce evidence regarding whether a taxpayer is entitled to relief from the penalty under sec_6664 the taxpayer must raise that issue and carry the burden_of_proof with respect to it id pincite respondent satisfied his initial burden of production under sec_7491 by introducing evidence that petitioner received nonemployee compensation of dollar_figure but failed to report that income on her return petitioner then had the obligation to show that the sec_6662 penalty did not apply petitioner made no such showing petitioner testified that she performed services for which she was paid dollar_figure and she does not dispute that she failed to include that income on her return petitioner argued that she did not know ally apparel and seemed to contend that because she did not receive the money from ally apparel she could ignore the form 1099-misc ally apparel issued even though she knew that she had received the income petitioner also contended that she did not receive the form 1099-misc or at least that she did not receive a form 1099-misc that covered the unreported compensation and that therefore she did not have to report the nonemployee compensation she received we do not find credible any testimony that suggests petitioner did not receive the form 1099-misc the record supports a finding that petitioner received the form 1099-misc but chose to ignore it because the name of the issuer did not match the name of the company for which she worked and we so find regardless of whether petitioner received the form misc however petitioner deliberately failed to include income she knew she had received on her return that failure was negligent at best and justifies the imposition of the sec_6662 penalty we turn to the issue of reasonable_cause and good_faith under sec_6664 at one point during the trial petitioner testified that she relied on her return preparer for the position that the nonemployee compensation did not have to be reported on her return when pressed by the court however petitioner claimed that she could not recall whether she told the preparer she had actually received the income or whether she simply told him that she did not get a form 1099-misc with respect to the income petitioner’s testimony was insufficient to satisfy her burden of proving that she reasonably relied on professional advice with respect to the unreported nonemployee compensation income she received in petitioner offered no other testimony to prove that she had reasonable_cause for her failure to report the income and she certainly did not prove that she acted in good_faith consequently we sustain respondent’s determination that petitioner is liable for the sec_6662 penalty vi conclusion we have considered all of the arguments raised by either party and to the extent not discussed we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
